Detailed Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 21, 2022 .  These drawings are Acceptable to overcome the drawing objections of October 26, 2021 that were specifically targeting drawing issues as noted on Pages 3-4 of the above mentioned action.  Applicant’s arguments received on April 21, 2022, are sufficient to overcome the claim based drawing objections raised by the previous examiner on Pages 2-3 of the previous Non-Final Rejection.

Response to Arguments
Applicant’s amendment to claims 3, 8, and 18-20 have overcome the 112 rejections of the previous examiner as raised on Pages 5-6 of the previous action.  These 112 rejections have been withdrawn. 
Applicant’s arguments, see Pages 15-16 , filed April 21, 2022, with respect to the 102 and 103 have been fully considered.  In light of these arguments and the amendments made to claim 9, as well as the amending of claims 1 and 16 into previous dependent claims 4 and 17, the previous examiners rejections of claims 4, 9, and 17 have been withdrawn. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Giving full faith and credit to the previous examination, and the search field provided by Primary Igor Kershteyn, the current examiner has nevertheless extended and amended the search to include additional synonyms, but has found no prior art more suitable for modification to meet claims 4, 9, and 17 over US 6,024,537 to Moreau or any intervening references.  
While the office notes Moreau teaches the previous subject matter of, for example claim 1 as argued in the previous action, by the previous examiner, the current Examiner finds that the subject matter of claim 4 and 17 (and newly presented claim 9) was not found in said prior art.  In particular there is no clear indication in the prior art, that the converging leading edge of the blade extends (claim 17), has an additional planar interface to the fin (Claim 1) or the claimed edges as presented in claim 9, all most clearly seen in Figures 3, 5A, and 7 of the instant application.  As the prior art makes no reference to the leading edge’s relative shape as transition to the winglet axial leading edge, the examiner finds this feature inventive over the prior art and suitable for allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745